Exhibit 10.1

Semtech Corporation

Summary of Certain Compensation for Named Executive Officers

Set forth below is a summary of certain of the Company’s compensation
arrangements, not otherwise included in the Exhibits to this report, with its
Named Executive Officers, as defined by applicable SEC regulations, including
persons who are no longer with the Company

Semtech does not provide Company cars to the Named Executive Officers. However,
Named Executive Officers, including CFO Emeka Chukwu, are paid a monthly car
allowance of $637.50, which includes an allowance for maintenance and insurance,
and paid for actual gasoline expenses. Payments for gasoline related to business
use are accounted for as reimbursed business expenses and amounts paid for other
gasoline expenses are accounted for as compensation.

The Company provides cellular telephones and/or other communication devices to
the Named Executive Officers and certain other employees for business use. The
Company permits personal use of these items without reimbursement. The
incremental cost to the Company, if any, is negligible.

Former Chief Financial Officer David Franz received one additional week of paid
vacation each year in addition to paid vacation based on the schedule that
applies to employees generally.

Chief Financial Officer Emeka Chukwu receives one additional week of paid
vacation each year in addition to paid vacation based on the schedule that
applies to employees generally.